COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                             '
 Harold King a/k/a Harold Keene,                            No. 08-16-00184-CV
                                             '
                           Appellant,                         Appeal from the
                                             '
 v.                                                      County Court at Law No. 4
                                             '
 Margo George,                                            of Travis County, Texas
                                             '
                          Appellee.          '           (TC# C-1-CV-16-005327)



                                         ORDER

       Appellant, Harold King a/k/a Harold Keene, filed an affidavit of indigence, and no

contest has been filed. Consequently, the allegations in the affidavit are deemed true and

Appellant is entitled to proceed without payment of costs. The Appellant’s brief is due to be

filed on or before September 22, 2016.

       IT IS SO ORDERED this 24th day of August, 2016.



                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.